Citation Nr: 0943453	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left knee injury residuals.  

4.  Entitlement to an initial a compensable disability 
evaluation for the Veteran's left (major) elbow injury 
residuals.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had certified active duty from August 2004 to 
January 2006 and additional duty with the Mississippi Army 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, established service connection for left knee 
injury residuals, assigned a 10 percent evaluation for that 
disability; established service connection for left (major) 
elbow injury residuals; assigned a noncompensable evaluation 
for that disability; and denied service connection for both 
chronic tinnitus and chronic bilateral hearing loss 
disability.  In August 2009, the Veteran was afforded a 
hearing before the Board sitting at the RO.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected left 
knee and left elbow disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's left knee injury residuals and an initial 
compensable disability evaluation for the Veteran's left 
(major) elbow injury residuals.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of the Veteran's entitlement to service connection 
for chronic bilateral hearing loss disability and the initial 
evaluations for his left knee injury residuals and left elbow 
injury residuals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

At the hearing on appeal, the Veteran advanced claims of 
entitlement to service connection for both a chronic left 
shoulder disorder and a bilateral eye disorder.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Therefore, the issues are REFERRED to the RO for 
action as may be appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Chronic tinnitus was initially manifest during active 
service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  As such, the Board turns to the merits of 
the Veteran's claim.

The Veteran contends that he began experiencing a ringing in 
his ears during service in 2005.  At the August 2009 hearing 
before the Board, he credibly testified that he had initially 
experienced tinnitus in March 2005 after a machine gun was 
fired near his head.  He denied experiencing tinnitus prior 
to that incident.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records note that he 
complained of tinnitus.  At a January 2006 post-deployment 
health assessment, the Veteran reported experiencing chronic 
ringing of the ears.  

An August 2006 VA treatment record states that the Veteran 
presented a history of "tinnitus since exposed to machine 
gun fire near his head."  A June 2009 VA treatment record 
notes that the Veteran was diagnosed as having tinnitus.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Chronic tinnitus was reported during active service 
and following service separation.  The Veteran testified that 
he initially experienced chronic tinnitus during active 
service after a machine gun was fired near his head.  The 
Veteran is competent to describe ringing in the ears during 
and after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  Given the absence of probative evidence to the 
contrary, the Board finds that service connection is 
warranted for chronic tinnitus.  


ORDER

Service connection for chronic tinnitus is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.




REMAND

The Veteran advances that service connection for chronic 
bilateral hearing loss is warranted as his pre-existing 
hearing loss disability was aggravated during active service.  
He contends further that the record supports assignment of 
higher initial evaluations for both his left knee and left 
elbow injury residuals as those disabilities are productive 
of significant impairment of his daily and vocational 
activities.  

VA clinical documentation dated in June 2009 states that the 
Veteran "has 17 years in the National Guard" and "has been 
advised that he is undeployable by his superiors and that 
will result in his losing his current position at the 
National Guard."  The Veteran's complete periods of active 
duty, active duty for training, and inactive duty for 
training with the Mississippi Army National Guard have not 
been verified.  It is unclear whether the Veteran is 
currently an active member of the Mississippi Army National 
Guard.  

At the August 2009 hearing, the Veteran testified that his 
left knee and left elbow disabilities had increased in 
severity since his last VA examination for compensation 
purposes.  He stated that he had undergone recent VA left arm 
surgery and was scheduled for additional left knee surgery at 
the VA in the near future.  Clinical documentation of the 
cited VA treatment is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that further VA evaluation would be 
helpful in resolving the issues raised in this appeal.  



Accordingly, this case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the 
Mississippi Army National Guard and (2) 
forward all available service treatment 
records associated with such duty for 
incorporation into the record.  

2.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his bilateral 
hearing loss disability and 
service-connected left knee and left 
elbow disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to their 
treatment of the Veteran for 
incorporation into the record.  If the 
records identified cannot be obtained, 
the reason(s) for that inability must be 
documented in the claims folder.

3.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after June 2009, not 
already of record, be forwarded for 
incorporation into the record.  

4.  After receiving all updated treatment 
records, schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic bilateral hearing loss 
disability and his service-connected left 
knee injury residuals and left elbow 
injury residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified hearing loss disability 
existed prior to service entrance; had 
its onset during active service; is 
etiologically related to the Veteran's 
in-service noise exposure; otherwise 
originated during active service; or, if 
existing prior to service entrance, 
increased in severity beyond its natural 
progression during active service.  All 
opinions rendered must be supported by 
complete rationale.  If it is determined 
that the Veteran had a pre-existing 
hearing loss disability that increased 
only as a natural progression of that 
disability, that opinion must be 
thoroughly explained. To simply render an 
opinion without providing an explanation 
that a lay person can understand is not 
meeting VA's duty to assist.

The examiner or examiners should also 
identify the limitation of activity 
imposed by the Veteran's 
service-connected left knee and left 
elbow disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the Veteran exhibits pain with 
use of his left knee and left elbow 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's left knee and 
left elbow disabilities upon his 
vocational pursuits.  All opinions 
provided must be supported by complete 
rationale.

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  If it does 
not, the RO must return the claims folder 
to the examiner(s) to ensure that the 
claims folder is reviewed.

5.  Then readjudicate the Veteran's 
claims of entitlement to service 
connection for chronic bilateral hearing 
loss disability; an initial evaluation in 
excess of 10 percent for his left knee 
injury residuals; and, an initial 
compensable evaluation for his left 
(major) elbow injury residuals.  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


